—Appeal from a judgment of the County Court of Albany County (Marinelli, J.), rendered May 3, 1999, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to the crime of sodomy in the first degree and was sentenced to a prison term of 5V2 to 11 years. Defendant appeals, contending that the sentence imposed was harsh or excessive.
Because defendant waived all his appellate rights as part of the plea agreement, he has failed to preserve the issue for our review (see People v Ferguson, 274 AD2d 763, lv denied 95 NY2d 889). Nevertheless, were we to reach this issue, we would find it unpersuasive. The record discloses that defendant exploited a position of trust and victimized a young child for his own sexual gratification. Under the circumstances herein, we would find no extraordinary circumstances warranting a reduction of the sentence imposed (see People v Gero, 286 AD2d 789, lv denied 97 NY2d 641).
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.